DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment to the claims dated 8/5/2020 has been received.  Claims 1-5, 7-8, 10, 12, 16, 18-19, 21-22, 27, and 31-35 are pending.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5, 7-8, 10, 12, and 16 in the reply filed on 7/15/2022 is acknowledged.
In a message left with the examiner on 9/6/2022, Attorney Matthew Herd indicated that Species E, figures 30-36 is elected.
Claims 18-19, 21-22, 27, and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.
Claims 5, 8, 10, and 16 are additionally withdrawn as they are drawn to embodiments of non-elected species.
Information Disclosure Statement
The information disclosure statements (IDSs) dated 8/5/2020 and 4/13/2021 have been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narakino et al. (U.S. 2006/0254752).
Narakino discloses a flow restrictor for restricting the flow of a gas (1, the embodiments of figs. 1-2, 3, 4, and/or 7 referred to below, the recitation of restricting the flow of gas being an intended use of a fluid worked upon), the flow restrictor comprising: a first end (near 4a in fig. 1); a second end (near 4b in fig. 1), a longitudinal axis extending from the first end to the second end; a plurality of first layers (2, see para. 39 describing multiple plates) extending from the first end to the second end along the longitudinal axis; a plurality of second layers (additional layers which are bonded to form additional tubes 2, see para. 39 and 40, describing multiple tubes 2 (which are comprised of two layers) that are then stacked in layers) extending from the first end to the second end along the longitudinal axis; a first aperture (at 3a in fig. 2) at the first end defined by the plurality of first layers and the plurality of second layers; a second aperture (at 3b) at the second end defined by the plurality of first layers and the plurality of second layers (in the same manner as the applicant’s elected embodiment of figures 30-36 where the apertures are in a single layer but are sandwiched together); wherein a flow passage (3) is defined by the plurality first layers and the plurality of second layers, the flow passage extending from the first aperture to the second aperture (best shown in fig. 2).
Regarding claim 2, Narakino further discloses a plurality of first apertures, a plurality of second apertures, and a plurality of flow passages, each of the plurality of flow passages extending from a single one of the first apertures to a single one of the second apertures (see fig. 7, showing at least two channels 3 which would similarly have first apertures 3a at one end and second apertures 3b at the opposite end, similar to what is shown in fig. 2, although covered by the headers 4a and 4b in fig. 7).
Regarding claim 3, Narakino further discloses wherein the plurality of first layers and the plurality of second layers are arranged in a resistor stack, the resistor stack comprising alternating ones of the plurality of first layers and the plurality of second layers (see fig. 3 and fig. 2, and also paras. 39-40 describing plates bonded together to form the tubes 2 and then and then stacking them in layers).
Regarding claim 4, Narakino further discloses wherein each layer of the plurality of first layers is spaced and isolated from every other layer of the plurality of first layers (such as in fig. 4, where there is a flat plate 2b between plates 2a that has no channel, alternatively figs. 1 and 2 where one of the layers forming the tube 2 being the first layer and the other layer being the second layer such that first layers never abut each other and are spaced from each other by the second layers, see paras. 39-40 and also 47).
Regarding claim 7, Narakino further discloses wherein each of the plurality of first layers comprises a first side, a second side opposite the first side, a third side, a fourth side opposite the third side, a front face, and an opposite rear face, the flow passage comprising a longitudinal passage formed into the front face of the first layer (see fig. 2 and para. 39, the first and second sides being on the left and right, the third and fourth sides being on the top and bottom, and the side shown in fig. 2 being the front and the back not shown, the flow passage 3 is formed in the front face as shown in fig. 2, see also para. 39 describing the channel as being press-formed).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art applied above to Narakino discloses that the passages 3 are made by press-forming (para. 39) and can be bonded together to form the channels (para. 47, fig. 6b cross-sectional view).  It is not seen to be obvious to modify these channels to extend from the front face to the rear face (in other words, through the entire thickness of plate) as it is uncertain if Narakino would still function for its intended purpose and since Narakino already functions properly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Porter (U.S. 4,079,754) discloses a restrictor device with a plurality of layers and layers that have no apertures.  However, the passages do not appear to extend from the front face of the first layer to the rear face of the first layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753